Exhibit 10.2

 

FORM OF

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of          , 2017, among Hyperdynamics Corporation, a Delaware
corporation (the “Company”), each of the persons who have executed omnibus or
counterpart signature page(s) hereto (each, a “Subscriber” and, collectively,
the “Subscribers”), and the persons or entities identified on Schedule 1 hereto
holding Placement Agent Warrants (collectively, the “Brokers”).

 

RECITALS:

 

WHEREAS, the Company has offered and sold in compliance with
Section 4(a)(2) and/or Rule 506 of Regulation D promulgated under the Securities
Act to accredited investors in a private placement offering (the “Offering”)
Units consisting of a total of up to 3,000 shares of Series A Preferred Stock
(as defined below) (the “Offering Shares”), and warrants exercisable for the
purchase of a total of up to 891,429 (subject to rounding for fractions) shares
of Common Stock (as defined below) at an exercise price of $3.50 per share (the
“Offering Warrants”) pursuant to Subscription Agreements entered into by and
between the Company and each of the accepted subscribers for Offering Shares and
Offering Warrants in the Offering (the “Subscription Agreements”); and

 

WHEREAS, at any time subsequent to the SEC Effective Date (as defined below)
through and including the thirtieth (30th) day thereafter, subscribers can
purchase up to an additional 3,000 Offering Shares (the “Additional Offering
Shares”) and Offering Warrants to purchase up to an additional 891,429 (subject
to rounding for fractions) shares of Common Stock (the “Additional Offering
Warrants”); and

 

WHEREAS, the Series A Preferred Stock is convertible into shares of the
Corporation’s Common Stock on the terms and conditions set forth in the
Certificate of Designations for the Preferred Stock;

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of the Subscribers to the Offering who purchased Offering Shares and
Offering Warrants, granting such Subscribers certain registration rights with
respect to the shares of Common Stock issuable to such Subscribers upon (i) the
conversion of the Offering Shares and the Additional Offering Shares; and
(ii) the exercise of the Offering Warrants and Additional Offering Warrants; and

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of the Brokers who hold Placement Agent Warrants, granting such
Subscribers certain registration rights with respect to the shares of Common
Stock issuable to such Brokers upon the exercise of the Placement Agent
Warrants;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1.                                      Certain Definitions.  Capitalized terms
used herein without definition have the meanings ascribed to them in the
Subscription Agreement.  As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Approved Market” means OTC Markets Group, the OTC Bulletin Board, The Nasdaq
Stock Market, the New York Stock Exchange or the NYSE Amex (in any listing or
quotation tier of any of the foregoing).

 

“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors, determines
(because of the existence of, or in anticipation of, any acquisition, financing
activity, or other transaction involving the Company, or the unavailability for
reasons beyond the Company’s control of any required financial statements,
disclosure of information which is in its best interest not to publicly
disclose, or any other event or condition of similar significance to the
Company) that the registration and distribution of the Registrable Securities to
be covered by such registration statement, if any, or the filing of an amendment
to such registration statement in the circumstances described in Section 4(g),
would be seriously detrimental to the Company and its stockholders, in each case
commencing on the day the Company notifies the Holders that they are required,
because of the determination described above, to suspend offers and sales of
Registrable Securities and ending on the earlier of (1) the date upon which the
material non-public information resulting in the Blackout Period is disclosed to
the public or ceases to be material and (2) such time as the Company notifies
the selling Holders that sales pursuant to such Registration Statement or a new
or amended Registration Statement may resume; provided, however, that no
Blackout Period shall extend for a period of more than fifteen (15) consecutive
Trading Days (except for a Blackout Period arising from the filing of a
post-effective amendment to the Registration Statement to update the prospectus
therein to include the information contained in the Company’s Annual Report on
Form 10-K, which Blackout Period may extend for the amount of time reasonably
required to respond to comments of the staff of the Commission (the “Staff”) on
such amendment).

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental

 

2

--------------------------------------------------------------------------------


 

authority, with which the Company is merged, which results from any
consolidation or reorganization to which the Company is a party, or to which is
sold all or substantially all of the shares or assets of the Company, if
immediately after such merger, consolidation, reorganization or sale, the
Company or the stockholders of the Company own equity securities having in the
aggregate more than 50% of the total voting power of such other corporation.

 

“Effective Date” means the date of the initial closing of the Offering.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, the estate
of any such individual, and any corporation, association, partnership or limited
liability company all of the equity interests of which are owned by those above
described individuals, trusts or organizations and (b) with respect to any
trust, the owners of the beneficial interests of such trust.

 

“Holder” means (i) each Subscriber or any of such Subscriber’s respective
successors and Permitted Assignees who acquire rights in accordance with this
Agreement with respect to any Registrable Securities directly or indirectly from
a Subscriber or from any Permitted Assignee, and (ii) each Broker or any of such
Broker’s respective successors and Permitted Assignees who acquire rights in
accordance with this Agreement with respect to any Registrable Securities
directly or indirectly from an Broker or from any Permitted Assignee.

 

“Majority Holders” means, at any time, Holders of a majority of the Registrable
Securities then outstanding.

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

 

“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(c), the right of each Holder to include the Registrable Securities
of such Holder in such registration.

 

“Placement Agent Warrants” shall have the meaning set forth in the Subscription
Agreement.

 

3

--------------------------------------------------------------------------------


 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” means (a) the Shares but excluding any otherwise
Registrable Securities that (i) have been sold or otherwise transferred other
than to a Permitted Assignee, (ii) may be sold under the Securities Act without
volume limitations either pursuant to Rule 144 of the Securities Act or
otherwise during any ninety (90) day period, or (iii) are at the time subject to
an effective registration statement under the Securities Act.

 

“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.

 

“Registration Effectiveness Date” means the date that is one hundred thirty-five
(135) calendar days after the Effective Date.

 

“Registration Event” means the occurrence of any of the following events:

 

(a)                                 the Company fails to file with the
Commission the Registration Statement on or before the Registration Filing Date;

 

(b)                                 the Registration Statement is not declared
effective by the Commission on or before the Registration Effectiveness Date;

 

(c)                                  after the SEC Effective Date, the
Registration Statement ceases for any reason to remain continuously effective or
the Holders are otherwise not permitted to utilize the prospectus therein to
resell the Registrable Securities for a period of more than fifteen (15)
consecutive Trading Days, excluding Blackout Periods permitted herein, and as
excused pursuant to Section 3(a);

 

(d)                                 after the SEC Effective Date, the
Registrable Securities, if issued and outstanding, are not listed or included
for quotation on an Approved Market, or trading of the Common Stock is suspended
or halted on the Approved Market, which at the time constitutes the principal
markets for the Common Stock, for more than three (3) full, consecutive Trading
Days; provided, however, a Registration Event shall not be deemed to occur if
all or substantially all trading in equity securities (including the Common
Stock) is suspended or halted on the Approved Market for any length of time;

 

(e)                                  after the SEC Effective Date, The
Depository Trust Company (“DTC”) places a “chill” (i.e., a restriction placed by
DTC on one or more of DTC’s services, such as limiting a DTC participant’s
ability to make a deposit or withdrawal of the security at DTC) on the Common
Stock;

 

(f)                                   after the SEC Effective Date, the Common
Stock is otherwise not eligible for trading through DTC’s Fast Automated
Securities Transfer program or Deposit/Withdrawal at Custodian program; or

 

4

--------------------------------------------------------------------------------


 

(g)                                  after the SEC Effective Date, the Company
fails to file with the Commission when due (after giving effect to any extension
of a due date for filing pursuant to Rule 12b-25 under the Exchange Act) an
Annual Report on Form 10-K or a Quarterly Report on Form 10-Q.

 

“Registration Filing Date” means the date that is forty-five (45) calendar days
after the Effective Date.

 

“Registration Statement” means the registration statement that the Company is
required to file pursuant to Section 3(a) of this Agreement to register the
Registrable Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“SEC Effective Date” means the date the Registration Statement is first declared
effective by the Commission.

 

“Series A Preferred Stock” means the 1% Series A Convertible Preferred Stock,
par value $0.001 per share, of the Company and any and all shares of capital
stock or other equity securities of: (i) the Company which are added to or
exchanged or substituted for the Series A Preferred Stock by reason of the
declaration of any stock dividend or stock split, the issuance of any
distribution or the reclassification, readjustment, recapitalization or other
such modification of the capital structure of the Company; and (ii) any other
corporation, now or hereafter organized under the laws of any state or other
governmental authority, with which the Company is merged, which results from any
consolidation or reorganization to which the Company is a party, or to which is
sold all or substantially all of the shares or assets of the Company, if
immediately after such merger, consolidation, reorganization or sale, the
Company or the stockholders of the Company own equity securities having in the
aggregate more than 50% of the total voting power of such other corporation.

 

“Shares” means the shares of Common Stock issued or issuable to the Holders upon
conversion or exercise of the Offering Shares, Additional Offering Shares,
Offering Warrants,

 

5

--------------------------------------------------------------------------------


 

Additional Offering Warrants and Placement Agent Warrants, and any shares of
Common Stock issued or issuable at any time on or after the Effective Date and
prior to the second (2nd) anniversary of the SEC Effective Date with respect to
such shares of Common Stock upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Trading Day” means any day on which such national securities exchange, the OTC
Markets Group or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.

 

2.                                      Term.  This Agreement shall terminate
with respect to each Holder on the earlier of: (i) the second (2nd) anniversary
of the SEC Effective Date, (ii) the date on which all Registrable Securities
held by such Holder are transferred (other than to a Permitted Assignee),
(iii) the date on which all of the Registrable Securities have been sold or
(iv) the date otherwise terminated as provided herein.

 

3.                                      Registration.

 

(a)                                 Registration on Form S-1.  The Company shall
file with the Commission a Registration Statement on Form S-1, or any other form
for which the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the resale by the Holders of
all of the Registrable Securities, and the Company shall (i) use its
commercially reasonable efforts to make the initial filing of the Registration
Statement no later than the Registration Filing Date, (ii) use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
no later than the Registration Effectiveness Date and (iii) use its commercially
reasonable efforts to keep such Registration Statement effective for a period of
two (2) years commencing on the SEC Effective Date or for such shorter period
ending on the earlier to occur of (i) the date on which all Registrable
Securities have been transferred other than to a Permitted Assignee and (ii) the
date as of which all of the Holders may sell all of the Registrable Securities
without restriction pursuant to Rule 144 (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) or Rule 144(i)(2), if applicable (the “Effectiveness Period”);
provided, however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section, or keep such
registration effective pursuant to the terms hereunder, in any particular
jurisdiction in which the Company would be required to qualify to do business as
a foreign corporation or as a dealer in securities under the securities laws of
such jurisdiction or to execute a general consent to service of process in
effecting such registration, qualification or compliance, in each case where it
has not already done so.  Notwithstanding the foregoing, in the event that the
Staff of the Commission should limit the number of Registrable Securities that
may be sold pursuant to the Registration Statement, the Company may remove from
the Registration Statement such number of Registrable Securities as specified by
the Staff on behalf of all of the Holders first from the shares of Common Stock
issued or issuable upon exercise of the Placement Agent Warrants, on a pro rata
basis among the Holders thereof, and second from the other Registrable
Securities, on a pro rata basis among the Holders thereof.  In such event, the
Company

 

6

--------------------------------------------------------------------------------


 

shall give the Holders prompt notice of the number of Registrable Securities
excluded therefrom. No liquidated damages shall accrue or be payable to any
Holder pursuant to Section 3(b) with respect to any Registrable Securities that
are excluded by reason of the Staff limiting the number of Registrable
Securities that may be sold pursuant to a registration statement. No shares of
Common Stock or other securities other than the Registrable Securities will be
included in the Registration Statement.

 

(b)                                 Liquidated Damages.  If a Registration Event
occurs, then the Company will make payments to each Holder of Registrable
Securities, as liquidated damages to such Holder by reason of the Registration
Event, a cash sum calculated at a rate of twelve percent (12%) per annum of:
(i) the aggregate purchase price paid by such Holder for the Registrable
Securities pursuant to the Subscription Agreement, or (ii) $3.00 per share of
Registrable Securities issued and issuable to such Holder upon exercise of the
Placement Agent Warrants, but in each case of (i) and (ii), only with respect to
such Holder’s Registrable Securities that are affected by such Registration
Event and only for the period during which such Registration Event continues to
affect such Registrable Securities (or in the case of paragraph (g) under the
definition of Registration Event, the period until such report is filed with the
Commission).  Notwithstanding the foregoing, the maximum amount of liquidated
damages that must be paid by the Company pursuant to this Section 3(b) shall be
an amount equal to five percent (5%) of the applicable foregoing amounts
described in clauses (i) and (ii) in the preceding sentence with respect to such
Holder’s Registrable Securities that are affected by all Registration Events in
the aggregate.  Each payment of liquidated damages pursuant to this
Section 3(b) shall be due and payable in arrears within five (5) days after the
end of each full 30-day period of the Registration Default Period until the
termination of the Registration Default Period and within five (5) days after
such termination.  The Registration Default Period shall terminate upon the
earlier of such time as the Registrable Securities that are affected by the
Registration Event cease to be Registrable Securities or (i) the filing of the
Registration Statement in the case of clause (a) of the definition of
Registration Event, (ii) the SEC Effective Date in the case of clause (b) of the
definition of Registration Event, (iii) the ability of the Holders to effect
sales pursuant to the Registration Statement in the case of clause (c) of the
definition of Registration Event, and (iv) the listing or inclusion and/or
trading of the Common Stock on an Approved Market, as the case may be, in the
case of clause (d) of the definition of Registration Event.  The amounts payable
as liquidated damages pursuant to this Section 3(b) shall be payable in lawful
money of the United States.  Notwithstanding the foregoing, the Company will not
be liable for the payment of liquidated damages described in this
Section 3(b) for any delay in registration of Registrable Securities that would
otherwise be includable in the Registration Statement pursuant to Rule 415
solely as a result of a comment received from the Staff requiring a limit on the
number of Registrable Securities included in such Registration Statement in
order for such Registration Statement to be able to avail itself of Rule 415,
or, with respect to a Holder, if such Holder fails to provide to the Company
information concerning the Holder and manner of distribution of the Holder’s
Registrable Securities that is required by SEC Rules to be disclosed in a
registration statement utilized in connection with the registration of the
Registrable Securities.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Other Limitations. Notwithstanding the
provisions of Section 3(b) above, if (i) the Commission does not declare the
Registration Statement effective on or before the Registration Effectiveness
Date, or (ii) the Commission allows the Registration Statement to be declared
effective at any time before or after the Registration Effectiveness Date,
subject to the withdrawal of certain Registrable Securities from the
Registration Statement, and the reason for (i) or (ii) is the Commission’s
determination that (x) the offering of any of the Registrable Securities
constitutes a primary offering of securities by the Company, (y) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (z) a Holder of any Registrable Securities must
be named as an underwriter, the Holders understand and agree that in the case of
(ii) the Company may (notwithstanding anything to the contrary contained herein)
reduce, on a pro rata basis, in the manner provided above, the total number of
Registrable Securities to be registered on behalf of each such Holder, and in
the case of (i) or (ii) the Holder shall not be entitled to liquidated damages
with respect to the Registrable Securities not registered for the reason set
forth in (i) or so reduced on a pro rata basis as set forth above.

 

(d)                                 Piggyback Registration.  If, after the SEC
Effective Date and until the second (2nd) anniversary thereof, the Company shall
determine to register for sale for cash any of its Common Stock, for its own
account or for the account of others (other than the Holders), other than (i) a
registration relating solely to employee benefit plans or securities issued or
issuable to employees, consultants (to the extent the securities owned or to be
owned by such consultants could be registered on Form S-8 (or its then
equivalent form) or any of their Family Members (including a registration on
Form S-8 (or its then equivalent form)), (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 (or its then
equivalent form) in connection with a merger, acquisition, divestiture,
reorganization or similar event, or (iii) a transaction relating solely to the
sale of debt or convertible debt instruments, then the Company shall promptly
give to each Holder written notice thereof (the “Registration Rights Notice”)
(and in no event shall such notice be given less than twenty (20) calendar days
prior to the filing of such registration statement), and shall, subject to
Section 3(e), include as a Piggyback Registration all of the Registrable
Securities (including any Registrable Securities that are removed from the
Registration Statement as a result of a requirement by the Staff) specified in a
written request delivered by the Holder thereof within ten (10) calendar days
after delivery to the Holder of such written notice from the Company.  However,
the Company may, without the consent of such Holders, withdraw such registration
statement prior to its becoming effective if the Company or such other selling
stockholders have elected to abandon the proposal to register the securities
proposed to be registered thereby.  The right contained in this paragraph may be
exercised by each Holder only with respect to two (2) qualifying registrations.

 

(e)                                  Underwriting.  If a Piggyback Registration
is for a registered public offering that is to be made by an underwriting, the
Company shall so advise the Holders as part of the Registration Rights Notice. 
In that event, the right of any Holder to Piggyback Registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to sell any of their Registrable
Securities through such underwriting shall (together with

 

8

--------------------------------------------------------------------------------


 

the Company and any other stockholders of the Company selling their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter selected for such underwriting by the Company or such
other selling stockholders, as applicable.  Notwithstanding any other provision
of this Section 3(e), if the underwriter or the Company determines that
marketing factors require a limitation on the number of shares of Common Stock
or the amount of other securities to be underwritten, the underwriter may
exclude some or all Registrable Securities from such registration and
underwriting.  The Company shall so advise all Holders (except those Holders who
failed to timely elect to include their Registrable Securities through such
underwriting or have indicated to the Company their decision not to do so), and
indicate to each such Holder the number of shares of Registrable Securities that
may be included in the registration and underwriting, if any. The number of
shares of Registrable Securities to be included in such registration and
underwriting shall be allocated among such Holders as follows:

 

(i)                                     If the Piggyback Registration was
initiated by the Company, the number of shares that may be included in the
registration and underwriting shall be allocated first to the Company and then,
subject to obligations and commitments existing as of the date hereof, to all
persons exercising piggyback registration rights (including the Holders) who
have requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein; and

 

(ii)                                  If the Piggyback Registration was
initiated by the exercise of demand registration rights by a stockholder or
stockholders of the Company, then the number of shares that may be included in
the registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand to the extent of their demand
registration rights, and then, subject to obligations and commitments existing
as of the date hereof, to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all persons exercising piggyback
registration rights (including the Holders) who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included therein.

 

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration.  If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Securities
so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Holders may
be included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.

 

9

--------------------------------------------------------------------------------


 

(f)                                   Limitation on Filing Other Registration
Statements.  The Company shall not file any other registration statements under
the Securities Act until the SEC Effective Date, other than (i) a registration
statement (including a registration statement on Form S-8 (or its then
equivalent form)) relating solely to employee benefit or incentive plans
approved by the Company’s board of directors or securities issued or issuable to
employees, consultants (to the extent the securities owned or to be owned by
such consultants could be registered on Form S-8 (or its then equivalent form))
or any of their Family Members pursuant to such a plan, or (ii) a registration
statement on Form S-4 (or its then equivalent form) in connection with a merger,
acquisition, divestiture, reorganization or similar event.

 

4.                                      Registration Procedures.  The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement.  At its expense with respect to the Registration
Statement, the Company will:

 

(a)                                 prepare and file with the Commission with
respect to the Registrable Securities, a Registration Statement in accordance
with Section 3(a) hereof, and use its commercially reasonable efforts to cause
such Registration Statement to become effective and to remain effective for the
Effectiveness Period;

 

(b)                                 not name any Holder in the Registration
Statement as an underwriter without that Holder’s prior written consent;

 

(c)                                  if the Registration Statement is subject to
review by the Commission, promptly respond to all comments and diligently pursue
resolution of any comments to the satisfaction of the Commission;

 

(d)                                 prepare and file with the Commission such
amendments and supplements to such Registration Statement as may be necessary to
keep such Registration Statement effective during the Effectiveness Period;

 

(e)                                  furnish, without charge, to each Holder of
Registrable Securities covered by such Registration Statement (i) a reasonable
number of copies of such Registration Statement (including any exhibits thereto
other than exhibits incorporated by reference), each amendment and supplement
thereto as such Holder may reasonably request, (ii) such number of copies of the
prospectus included in such Registration Statement (including each preliminary
prospectus and any other prospectus filed under Rule 424 of the Securities Act)
as such Holders may reasonably request, in conformity with the requirements of
the Securities Act, and (iii) such other documents as such Holder may reasonably
require to consummate the disposition of the Registrable Securities owned by
such Holder, but only during the Effectiveness Period; provided that the Company
shall have no obligation to furnish any document pursuant to this clause that is
available on the Commission’s EDGAR system;

 

(f)                                   use its commercially reasonable efforts to
register or qualify such registration under such other applicable securities
laws of such jurisdictions within the United States as any Holder of Registrable
Securities covered by such Registration Statement reasonably

 

10

--------------------------------------------------------------------------------


 

requests and as may be necessary for the marketability of the Registrable
Securities (such request to be made by the time the applicable Registration
Statement is deemed effective by the Commission) and do any and all other acts
and things necessary to enable such Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Holder; provided, that
the Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph, (ii) subject itself to taxation in any such jurisdiction, or
(iii) consent to general service of process in any such jurisdiction;

 

(g)                                  as promptly as practicable after becoming
aware of such event, notify each Holder of Registrable Securities, the
disposition of which requires delivery of a prospectus relating thereto under
the Securities Act, of the happening of any event, which comes to the Company’s
attention, that will after the occurrence of such event cause the prospectus
included in such Registration Statement, if not amended or supplemented, to
contain an untrue statement of a material fact or an omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and the Company shall promptly thereafter prepare and furnish to such
Holder a supplement or amendment to such prospectus (or prepare and file
appropriate reports under the Exchange Act) so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period; provided that any and all information provided to
the Holder pursuant to such notification shall remain confidential to each
Holder until such information otherwise becomes public, unless disclosure by a
Holder is required by law;

 

(h)                                 comply, and continue to comply during the
Effectiveness Period, in all material respects with the Securities Act and the
Exchange Act and with all applicable rules and regulations of the Commission
with respect to the disposition of all securities covered by such Registration
Statement;

 

(i)                                     as promptly as practicable after
becoming aware of such event, notify each Holder of Registrable Securities being
offered or sold pursuant to the Registration Statement of the issuance by the
Commission of any stop order or other suspension of effectiveness of the
Registration Statement;

 

(j)                                    use its commercially reasonable efforts
to cause all the Registrable Securities covered by the Registration Statement to
be quoted on the OTC Markets Group or such other principal securities market or
quotation system on which securities of the same class or series issued by the
Company are then listed or traded or quoted;

 

11

--------------------------------------------------------------------------------


 

(k)                                 provide a transfer agent and registrar,
which may be a single entity, for the shares of Common Stock at all times;

 

(l)                                     cooperate with the Holders of
Registrable Securities being offered pursuant to the Registration Statement to
issue and deliver, or cause its transfer agent to issue and deliver,
certificates representing Registrable Securities to be offered pursuant to the
Registration Statement within a reasonable time after the delivery of
certificates representing the Registrable Securities to the transfer agent or
the Company, as applicable, and enable such certificates to be in such
denominations or amounts as the Holders may reasonably request and registered in
such names as the Holders may request;

 

(m)                             during the Effectiveness Period, refrain from
bidding for or purchasing any Common Stock or any right to purchase Common Stock
or attempting to induce any person to purchase any such security or right if
such bid, purchase or attempt would in any way limit the right of the Holders to
sell Registrable Securities by reason of the limitations set forth in Regulation
M of the Exchange Act; and

 

(n)                                 take all other commercially reasonable
actions necessary to expedite and facilitate the disposition by the Holders of
the Registrable Securities pursuant to the Registration Statement during the
term of this Agreement; provided, however, the Company is not obligated under
this clause (n) to expend any of the Company’s funds, other than the costs and
expenses specifically required under Section 6 of this Agreement.

 

5.                                      Obligations of the Holders.

 

(a)                                 Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(g) hereof or of the commencement of a Blackout Period, such Holder
shall discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(g) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

(b)                                 The Holders of the Registrable Securities
shall provide such information as may reasonably be requested by the Company, or
the managing underwriter, if any, in connection with the preparation of any
registration statement, including amendments and supplements thereto, in order
to effect the registration of any Registrable Securities under the Securities
Act pursuant to Section 3(a) and/or 3(d) of this Agreement and in connection
with the Company’s obligation to comply with federal and applicable state
securities laws, including a completed questionnaire in the form attached to
this Agreement as Annex A (a “Selling Securityholder Questionnaire”) or any
update thereto not later than three (3) Business Days following a request
therefor from the Company.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Each Holder, by its acceptance of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless such Holder has notified the Company in
writing of its election to exclude all of its Registrable Securities from such
Registration Statement.

 

6.                                      Registration Expenses.  The Company
shall pay all expenses in connection with any registration obligation provided
herein, including, without limitation, all registration, filing, stock exchange
fees, printing expenses, all fees and expenses of complying with applicable
securities laws, and the fees and disbursements of counsel for the Company (but
not for the Holders)and of the Company’s independent accountants; provided,
that, in any underwritten registration, the Company shall have no obligation to
pay any underwriting discounts, selling commissions or transfer taxes
attributable to the Registrable Securities being sold by the Holders thereof,
which underwriting discounts, selling commissions and transfer taxes shall be
borne by such Holders.  Additionally, in an underwritten offering, all selling
stockholders and the Company shall bear the expenses of the underwriter pro rata
in proportion to the respective amount of shares each is selling in such
offering. Except as provided in this Section 6 and Section 8 of this Agreement,
the Company shall not be responsible for the expenses of any attorney or other
advisor employed by a Holder.

 

7.                                      Assignment of Rights.  No Holder may
assign its rights under this Agreement to any party without the prior written
consent of the Company; provided, however, that any Holder may assign its rights
under this Agreement without such consent to a Permitted Assignee as long as
(a) such transfer or assignment is effected in accordance with applicable
securities laws; (b) such transferee or assignee agrees in writing to become
bound by and subject to the terms of this Agreement; and (c) such Holder
notifies the Company in writing of such transfer or assignment, stating the name
and address of the transferee or assignee and identifying the Registrable
Securities with respect to which such rights are being transferred or assigned. 
The Company may assign this Agreement or any rights or obligations hereunder
without the prior written consent of any other party hereto.

 

8.                                      Indemnification.

 

(a)                                 In the event of the offer and sale of
Registrable Securities under the Securities Act, the Company shall, and hereby
does, indemnify and hold harmless, to the fullest extent permitted by law, each
Holder, its directors, officers, partners, and each other person, if any, who
controls or is under common control with such Holder within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities or expenses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which Registrable Securities were registered

 

13

--------------------------------------------------------------------------------


 

under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
any omission to state therein a material fact required to be stated or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading, and the Company shall reimburse the Holder, and each such
director, officer, partner and controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating, defending
or settling any such loss, claim, damage, liability, action or proceeding;
provided, however, that the indemnity obligation of the Company under this 
Section 8(a) to any Holder shall in no event exceed the net proceeds from the
Offering received by the Company from such Holder (or Holder’s
predecessor-in-interest); and provided further, that the Company shall not be
liable in any such case (i) to the extent that any such loss, claim, damage, or
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon (x) an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished by a Holder or its representative to the Company
for use in the preparation thereof or (y) the failure of a Holder to comply with
the covenants and agreements contained in Section 5 hereof respecting the sale
of Registrable Securities; or (ii) if the person asserting any such loss, claim,
damage or liability (or action or proceeding in respect thereof) who purchased
the Registrable Securities that are the subject thereof did not receive a copy
of an amended preliminary or final prospectus or the final prospectus (or the
final prospectus as amended or supplemented) at or prior to the written
confirmation of the sale of such Registrable Securities to such person because
of the failure of such Holder to so provide such amended preliminary or final
prospectus and the untrue statement or omission of a material fact made in such
preliminary or final prospectus was corrected in the amended preliminary or
final prospectus (or the final prospectus as amended or supplemented). Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Holders, or any such director, officer, partner or
controlling person and shall survive the transfer of such shares by the Holder.

 

(b)                                 As a condition to including Registrable
Securities in any registration statement filed pursuant to this Agreement, each
Holder agrees to be bound by the terms of this Section 8 and to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, each of its
directors, officers, partners, legal counsel and accountants and each
underwriter, if any, and each other person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which the Company or any
such director or officer or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement of a
material fact or any omission of a material fact required to be stated in any
registration statement, any preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement thereto or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
to the extent that such untrue statement or omission is included or omitted in
reliance upon and in conformity with written information furnished by the Holder
or its representative to the Company for use in the preparation thereof,

 

14

--------------------------------------------------------------------------------


 

and such Holder shall reimburse the Company, and such Holders, directors,
officers, partners, legal counsel and accountants, persons, underwriters, or
control persons, each such director, officer, and controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating, defending, or settling any such loss, claim, damage, liability,
action, or proceeding; provided, however, that the indemnity obligation of a
Holder under this Section 8(b) shall in no event exceed the amount of the net
proceeds received by such Holder as a result of the sale of such Holder’s
Registrable Securities pursuant to such registration statement, except in the
case of fraud or willful misconduct.  Such indemnity shall remain in full force
and effect, regardless of any investigation made by or on behalf of the Company
or any such director, officer or controlling person and shall survive the
transfer by any Holder of such shares.

 

(c)                                  Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in this Section 8 (including any governmental action), such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action; provided, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under this Section, except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.  In case any such
action is brought against an indemnified party, unless in the reasonable
judgment of counsel to such indemnified party a conflict of interest between
such indemnified and indemnifying parties may exist or the indemnified party may
have defenses not available to the indemnifying party in respect of such claim,
the indemnifying party shall be entitled to participate in and to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties arises in respect of such claim after the
assumption of the defenses thereof or the indemnifying party fails to defend
such claim in a diligent manner, other than reasonable costs of investigation. 
Neither an indemnified nor an indemnifying party shall be liable for any
settlement of any action or proceeding effected without its consent.  No
indemnifying party shall, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement, which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 

(d)                                 If an indemnifying party does not or is not
permitted to assume the defense of an action pursuant to Section 8(c) or in the
case of the expense reimbursement obligation set

 

15

--------------------------------------------------------------------------------


 

forth in Sections 8(a) and 8(b), the indemnification required by Sections
8(a) and 8(b) shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
expenses, losses, damages, or liabilities are incurred.

 

(e)                                  If the indemnification provided for in
Section 8(a) or 8(b) is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any loss, liability, claim,
damage or expense referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage or expense (i) in such proportion as is appropriate to reflect the
proportionate relative fault of the indemnifying party on the one hand and the
indemnified party on the other (determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission
relates to information supplied by the indemnifying party or the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission), or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law
or provides a lesser sum to the indemnified party than the amount herein
provided, then in such proportion as is appropriate to reflect not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.

 

(f)                                   Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with an underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

(g)                                  Other Indemnification.  Indemnification
similar to that specified in this Section (with appropriate modifications) shall
be given by the Company and each Holder of Registrable Securities with respect
to any required registration or other qualification of securities under any
federal or state law or regulation or governmental authority other than the
Securities Act.

 

9.                                      Rule 144.  For a period of at least two
(2) years following the Effective Date, the Company will use its commercially
reasonable efforts to timely file all reports required to be filed by the
Company after the date hereof under the Exchange Act and the rules and
regulations adopted by the Commission thereunder, and if the Company is not
required to file reports pursuant to such sections, it will prepare and furnish
to the Holders and make publicly available in accordance with Rule 144(c) such
information as is required for the Holders to sell shares of Common Stock under
Rule 144.

 

16

--------------------------------------------------------------------------------


 

10.                               Independent Nature of Each Holder’s
Obligations and Rights.  The obligations of each Holder under this Agreement are
several and not joint with the obligations of any other Holder, and each Holder
shall not be responsible in any way for the performance of the obligations of
any other Holder under this Agreement.  Nothing contained herein and no action
taken by any Holder pursuant hereto, shall be deemed to constitute such Holders
as a partnership, an association, a joint venture, or any other kind of entity,
or create a presumption that the Holders are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Holder shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.

 

11.                               Miscellaneous.

 

(a)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the United States of
America and the State of New York, both substantive and remedial, without regard
to New York conflicts of law principles. Any judicial proceeding brought against
any of the parties to this Agreement or any dispute arising out of this
Agreement or any matter related hereto shall be brought in the courts of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York and, by its execution and delivery of this
Agreement, each party to this Agreement accepts the jurisdiction of such courts.
The foregoing consent to jurisdiction shall not be deemed to confer rights on
any person other than the parties to this Agreement.

 

(b)                                 Remedies.  In the event of a breach by the
Company or by a Holder of any of their respective obligations under this
Agreement, each Holder or the Company, as the case may be, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, shall be entitled to specific performance of its
rights under this Agreement.

 

(c)                                  Successors and Assigns.  Except as
otherwise provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, Permitted Assignees, executors and
administrators of the parties hereto.

 

(d)                                 No Inconsistent Agreements.  The Company has
not entered, as of the date hereof, and shall not enter, on or after the date of
this Agreement, into any agreement with respect to its securities that would
have the effect of impairing the rights granted to the Holders in this Agreement
or otherwise conflicts with the provisions hereof.  Notwithstanding anything to
the contrary contained herewith, except as specifically provided in this
Agreement, any action by the Company which could have the effect of diminishing
the value of any Registrable Securities, including, without limitation, the
issuance of additional stock or other securities, the granting of registration
rights to others, and actions in connection with the operation of the business
of the Company, shall not by itself, absent bad faith, be deemed an impairment
of the rights granted to the Holders in this Agreement.

 

17

--------------------------------------------------------------------------------


 

(e)                                  Entire Agreement.  This Agreement and the
documents, instruments and other agreements specifically referred to herein or
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof.

 

(f)                                   Notices, etc.  All notices, consents,
waivers, and other communications which are required or permitted under this
Agreement shall be in writing will be deemed given to a party (a) on the date of
delivery, if delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) the date of
transmission if sent by facsimile or e-mail with confirmation of transmission by
the transmitting equipment if such notice or communication is delivered prior to
5:00 P.M., New York City time, on a Trading Day, or the next Trading Day after
the date of transmission, if such notice or communication is delivered on a day
that is not a Trading Day or later than 5:00 P.M., New York City time, on any
Trading Day; (c) the date received or rejected by the addressee, if sent by
certified mail, return receipt requested; or (d) seven days after the placement
of the notice into the mails (first class postage prepaid), to the party at the
address, facsimile number, or e-mail address furnished by the such party,

 

if to the Company, to:

 

Hyperdynamics Corporation

12012 Wickchester Lane, Suite 475

Houston, TX 77079

Attention: CEO

Facsimile: +1-713-353-9421

 

with copy to:

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attention: Barrett S. DiPaolo

Facsimile: +1-212-259-8200

 

if to a Subscriber, to:

 

the address set forth on such Subscriber’s Omnibus Signature Page hereto; or

 

if to a Broker, to:

 

such Broker at the address set forth on the Broker’s signature page hereto;

 

or at such other address as any party shall have furnished to the other parties
in writing in accordance with this Section 11(f).

 

(g)                                  Delays or Omissions.  No delay or omission
to exercise any right, power or remedy accruing to any Holder, upon any breach
or default of the Company under this Agreement, shall impair any such right,
power or remedy of such Holder nor shall it be construed to be a waiver

 

18

--------------------------------------------------------------------------------


 

of any such breach or default, or an acquiescence therein, or of any similar
breach or default thereunder occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Holder of any breach or default under this
Agreement, or any waiver on the part of any Holder of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement, or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.

 

(h)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, and with respect to any Subscriber, by
execution of an Omnibus Signature Page to this Agreement and the Subscription
Agreement, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.  In the event that any signature is delivered by facsimile
transmission or by an e-mail, which contains a portable document format (.pdf)
file of an executed signature page, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or e-mail of a
.pdf signature page were an original thereof.

 

(i)                                     Severability.  In the case any provision
of this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

(j)                                    Amendments.  Except as otherwise provided
herein, the provisions of this Agreement may be amended at any time and from
time to time, and particular provisions of this Agreement may be waived, with
and only with an agreement or consent in writing signed by the Company and the
Majority Holders. The Holders acknowledge that by the operation of this Section,
the Majority Holders may have the right and power to diminish or eliminate all
rights of the other Holders under this Agreement.

 

[Company Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

 

THE COMPANY:

 

 

 

HYPERDYNAMICS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

Raymond C. Leonard

 

 

Title:

Chief Executive Officer

 

SUBSCRIBERS

 

See Omnibus Signature Pages to the Subscription Agreement

 

BROKER (INDIVIDUAL):

 

BROKER (ENTITY):

 

 

 

 

 

 

Print Name

 

Print Name of Entity

 

 

 

 

 

By:

 

Signature

 

Name:

 

 

Title:

 

 

All Brokers: Address

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

Annex A

 

Hyperdynamics Corporation

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of Registrable Securities of Hyperdynamics
Corporation, a Delaware corporation (the “Company”), understands that the
Company has filed or intends to file with the U.S. Securities and Exchange
Commission a registration statement (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as
amended, of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement (the “Registration Rights Agreement”) to which
this document is annexed.  A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus.  Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name:

 

 

 

(a)

Full Legal Name of Selling Securityholder

 

 

 

 

 

 

 

(b)

Full Legal Name of Registered Holder (holder of record) (if not the same as
(a) above) through which Registrable Securities are held:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

(c)

If you are not a natural person, full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by this Questionnaire):

 

 

 

 

 

 

2.  Address for Notices to Selling Securityholder:

 

 

 

 

 

 

Telephone:

 

 

Fax:

 

 

Email:

 

 

 

 

 

 

 

Contact

 

Person:

 

 

 

3.  Broker-Dealer Status:

 

 

 

 

(a)

Are you a broker-dealer?

 

 

 

Yes   o            No   o

 

 

 

 

(b)

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

 

 

Yes   o            No   o

 

 

 

 

Note:

If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

 

 

 

(c)

Are you an affiliate of a broker-dealer?

 

 

 

Yes   o            No   o

 

 

 

 

(d)

If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

2

--------------------------------------------------------------------------------


 

Yes   o            No   o

 

 

Note:

If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

 

 

4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

 

 

 

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

 

 

 

(a)           Please list the type (common stock, warrants, etc.) and amount of
all securities of the Company (including any Registrable Securities)
beneficially owned(1) by the Selling Securityholder:

 

 

 

 

5.  Relationships with the Company:

 

 

 

 

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates(2), officers, directors or principal equity holders (owners of
5% of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

 

 

State any exceptions here:

 

 

 

 

--------------------------------------------------------------------------------

(1)    Beneficially Owned:  A “beneficial owner” of a security includes any
person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise has or shares (i) voting power,
including the power to direct the voting of such security, or (ii) investment
power, including the power to dispose of, or direct the disposition of, such
security.  In addition, a person is deemed to have “beneficial ownership” of a
security of which such person has the right to acquire beneficial ownership at
any time within 60 days, including, but not limited to, any right to acquire
such security: (i) through the exercise of any option, warrant or right,
(ii) through the conversion of any security or (iii) pursuant to the power to
revoke, or the automatic termination of, a trust, discretionary account or
similar arrangement.

 

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.

 

The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 

(2)    Affiliate:  An “affiliate” is a company or person that directly, or
indirectly through one or more intermediaries, controls you, or is controlled by
you, or is under common control with you.

 

3

--------------------------------------------------------------------------------


 

6.  Method of Distribution:

 

 

 

 

Describe below Holder’s intended method of distribution.

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

 

BENEFICIAL OWNER (individual)

 

BENEFICIAL OWNER (entity)

 

 

 

 

 

 

Signature

 

Name of Entity

 

 

 

 

 

 

Print Name

 

Signature

 

 

 

 

 

 

Signature (if Joint Tenants or Tenants in Common)

 

Print Name:

 

 

 

 

 

 

Title:

 

 

 

PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER
NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attention:

Facsimile: (212) 259-8200

E-mail Address:

 

--------------------------------------------------------------------------------